DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-2, 5, 7-11, 13-18 & 21-22 are pending and have been examined in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-11, 13-18 & 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 943,298 to Brown in view of US Patent Number 6,705,052 B2 to Larson.


a frame (Brown: Figure 3);
said frame comprises a flexible mounting flange on an outside of said frame (Brown: Figure 3, Item a; it’s made of sheet metal which can bend and is flexible, the Examiner notes Applicant’s flexible flange also appears to be sheet metal);
a lip being an upper edge of said mounting flange (Brown: Figure 3, top of Item a; According to Merriam-Webster dictionary, “lip” is defined to be “a projecting edge” (https://www.merriam-webster.com/dictionary/lip) Examiner notes that the lip is therefore the top edge of the mounting flange and therefore part of the frame);
a register (Brown: Figure 2, item g) located in said frame; and 
no additional hardware screws needed for drop in installation (Brown: Col. 1, lines 34-36);
said frame constructed of four extensions welded together to create a single piece frame (Brown: Figure 3, all four sides of frame; The Examiner notes that the method of manufacture [welding] is not part of the apparatus and therefore the frame must merely be capable of being welded together during manufacturing, which in this case is certainly capable).
Brown does not teach pre-drilled or pre-punched installation holes in said frame; 
capture recesses located in said mounting flange for plaster, joint compound or mud.
However, Larson teaches pre-drilled or pre-punched installation holes in said frame (Larson: Figure 1, item 24); 
capture recesses located in said mounting flange for plaster, joint compound or mud (Larson: Figure 2, item 30).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Brown by adding holes and capture recesses, as taught by Larson, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Brown with these aforementioned teachings of Larson with the motivation of providing further structure to secure the frame into the wall.

B) As per Claim 2, Brown in view of Larson teaches that said frame mounts flush against to a wall to create a flat surface with said wall (Brown: Figure 2, frame and register are flush with wall).

C) As per Claim 5, Brown in view of Larson teaches that said flexible mounting flange enables an installer to position said frame at a wall, floor, ceiling, duct or ventilation opening (Brown: Figure 3, Item a can be installed in wall).

D) As per Claim 7, Brown teaches all the limitations except a projection that is perpendicular to said mounting flange for providing an installer with a natural guide for a wallboard compound, plaster or mud knife to apply plaster, mud or spackle compound.
However, Larson teaches a projection (Larson: Figure 2, ridge at bend in Item 14 sticks out just to the right of Item 28 as the first ridge of Item 30) that is perpendicular to said mounting flange for providing an installer with a natural guide for a wallboard compound, plaster or mud knife to apply plaster, mud or spackle compound.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Brown by adding a projection, as taught by Larson, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Brown with these aforementioned teachings of Larson with the motivation of preventing plaster from spilling onto the grille and rest of frame.

E) As per Claim 8, Brown in view of Larson teaches that said projection is a single solid piece (Larson: Figure 1, projection is all one piece with frame).

F) As per Claim 9, Brown in view of Larson teaches that said projection is a welded projection (Larson: Figure 1, projection is all one piece with frame; The Examiner notes that the method of 

G) As per Claim 10, Brown in view of Larson teaches that said projection creates a flush mount for said frame (Brown: recesses that create first projection in Larson are recessed from the flush surface so that plaster gets inside the recesses, thereby maintaining a flush mount of Brown).

H) As per Claim 11, Brown in view of Larson teaches that said frame does not require fixturing or attachment to a structural building element, wall stud or support beam (Brown: Col.1 , lines 34-36).

I) As per Claim 13, Brown in view of Larson teaches that said frame is secured by wall board screws, construction adhesive or silicone (Brown: Col. 1, lines 34-36).

J) As per Claim 14, Brown in view of Larson teaches that said frame further comprises a projection that goes into an opening providing stability (Brown: Figure 3, Item b).

K) As per Claim 15, Brown in view of Larson teaches that said frame is mounted flush against the a wall to create a flat surface with said wall so that a perforated metal, wood or plastic grille or register, attached to said frame, is also flush mounted against said wall (Brown: Figure 2, frame and register are flush with wall).

L) As per Claim 16, Brown in view of Larson teaches that said flange is sized to provide left to right and top to bottom positioning adjustability (Brown: frame can be adjusted up or down or left to right in wall).

M) As per Claim 17, Brown in view of Larson teaches an L shaped extrusion projection that comprises a second mounting flange (Brown: Figure 3, Item c), and fastening points (Brown: Figure 3, item e & f).

N) As per Claim 18, Brown in view of Larson teaches that said L shaped frame has welded projections or tabs for attaching perforated metal, plastic, or wood registers and grilles to said grille frame (Brown: Figure 3, items e & f; The Examiner notes that the method of manufacture [welding] is not part of the apparatus and therefore the frame must merely be capable of being welded together during manufacturing, which in this case is certainly capable).

O) As per Claim 19, Brown in view of Larson teaches that a number and a placement of mounting screws insures minimal interference air flow (Brown: Col. 1, lines 34-36, no screws so no interference).

P) As per Claim 21, Brown in view of Larson teaches that said grille frame has rounded corners, contains angles, is a square, is a rectangle , is a circle, or is a triangle (Brown: Figure 1 is rectangular).

Q) As per Claim 22, Brown in view of Larson teaches all the limitations except explicitly that said grille frame extends a minimum of 5/8" deep.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the frame extend more than 5/8”, since it has been held that where the general conditions of a claim are disclosed in the prior art (a frame extending a depth), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art with the motivation of further preventing the frame from falling out of the surface.
In addition, it is observed that frame depth is a result effective variable because the deeper the frame, the more secure in the wall or surface the frame becomes.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the frame extend more than 5/8”, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).


Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1-2, 5, 7-11, 13-18 & 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive.
A) The Applicant asserts that Brown does not teach a flexible mounting flange, specifically because flexibility is based on thickness and other properties. The Examiner respectfully disagrees. According to Merriam-Webster.com, “flexible” is defined as “capable of being flexed” or “characterized by a ready capability to adapt to new, different, or changing requirements” (https://www.merriam-webster.com/dictionary/flexible). In this case, the flange of Brown is certainly capable of being flexed, though perhaps not at the same force as Applicant’s. In addition, the Examiner notes that in combination, Brown in view of Larson teaches a plurality of pre-drilled holes, which also make the flange flexible, as it can be installed in many locations with new, different, or changing requirements at each location. Therefore, the rejection is proper and has been maintained.
	B) The Applicant asserts that the flange in Brown is not outside the frame. The Examiner respectfully disagrees. The structure Item “a” is certainly outside the frame exactly as Applicant’s flange relative to its frame.
	C) The Applicant asserts that Brown does not teach a lip for receiving plaster. The Examiner notes that Brown has a lip, as defined by Merriam-Webster above, that plaster can be received onto. In addition, Larson teaches adding plaster to the lip of the flange system as applicant’s invention. Therefore, in combination, all limitations are taught and the rejection has been maintained.
	D) The Applicant asserts that Brown in view of Larson does not teach four welded pieces. The Examiner notes that this is a manner of manufacture of the frame, not limitations directed toward the structure of the frame itself. Brown teaches a one piece frame as claimed and is certainly capable of being welded from four extensions to form that single piece. Therefore, all limitations are met and the rejection has been maintained.
	E) The Applicant asserts that Brown does not need pre-drilled holes and does not state any reason for capture recesses. The Examiner notes that these limitations are found in Larson and motivation for obviousness does not need to be found in the primary reference. In this case, the motivation of providing further structure to secure the frame to the wall would certainly be obvious to one of ordinary skill in the art.
	F) The Applicant asserts that Larson does not have capture recesses, but instead striations for stucco. The Examiner notes that these structures in Larson certainly read on the current language in the claim as they are recesses that capture compound.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Examiner, Art Unit 3762